DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, it is not clear what is meant by “fixed to the opening outside surface”.  It appears that this should read “fixed to the outside surface”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 3,002,664 to Guevara.
Regarding claim 1, Guevara discloses a multipurpose roof panel structure, made by a rigid material, comprising: a base panel (12, 14); and two barrier rods (30 (near right side and far right side)), wherein one end of each barrier rod is combined separately to the base panel at each side (Figs. 1-2 – one on near side, one on far side), and wherein the barrier rods are movable barrier rods (see movement between Figs. 1-2) such that each of the said barrier rods is being inclined raised above the base panel (Fig. 1) or being set flat resting adjacent to the base panel (Fig. 2).
Regarding claim 2, Guevara discloses two barrier bars (30 (near left side and far left side) each being firmly attached to one side of the base panel with a rotation unit (each bar is rotatably connected to a side of the base panel – see Figs. 1-2).
Regarding claim 3, Guevara discloses wherein each said barrier bar being a curved or arc shape barrier bar (Figs. 1-2).
Regarding claim 7, Guevara discloses wherein the base panel being a frame which is a fixed combination of plural horizontal bars (12, near side/far side in Fig. 1) and plural vertical bars (14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 11 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guevara in view of US Patent 7,798,381 to Moreau.
Regarding claim 4, Guevara fails to disclose fixing planks.  However, Moreau discloses a roof rack including plural fixing planks (70 – Fig. 14), each fixing plank being rotated raised and fixed on the base panel (Fig. 14), or being rotated flat and fixed on the base panel (orientation shown in Fig. 2), wherein a first securing clip (Fig. 6 – portion receiving rod 60) being formed on one end of each fixing plank and a second securing clip (Fig. 6 – portion receiving rod 62) being formed on the other end of each fixing plank.  It would have been obvious to one of ordinary skill to have included fixing planks in Guevara to more securely hold the rack in the deployed and collapsed positions.
Regarding claim 11, the combination from claim 4 discloses a multipurpose roof panel structure, made by a rigid material, comprising: a base panel (12, 14 – Guevara); two barrier rods (Guevara - 30 (near right side and far right side)), wherein one end of each barrier rod is combined separately to the base panel at each side (Guevara Figs. 1-2 – one on near side, one on far side), and wherein the barrier rods are movable barrier rods (Guevara – see movement between Figs. 1-2) that each said barrier rod is being inclined raised above the base panel (Guevara Fig. 1) or being set flat resting adjacent to the base panel (Guevara Fig. 2); and plural fixing planks (70 – Moreau), each being rotated raised and fixed on the base panel (Moreau Fig. 14), or being rotated flat and fixed on the base panel (Moreau – orientation shown in Fig. 2), wherein a first securing clip (Moreau Fig. 6 – portion receiving rod 60) being formed on one end of each fixing plank.
Regarding claim 16, the combination from claim 4 discloses two barrier bars (Guevara - 30 (near left side and far left side)) each being firmly attached to one side of the base panel with a rotation unit (each bar is rotatably connected to a side of the base panel – see Guevara Figs. 1-2).
Regarding claim 17, the combination from claim 4 discloses wherein each said barrier bar being a curved or arc shape barrier bar (Guevara Figs. 1-2).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guevara in view of US Patent 6,425,508 to Cole.
Regarding claim 8, Guevara fails to disclose wherein the base panel being composed of at least two separate parts.  However, Cole discloses a vehicle roof rack made of separate connected parts (see Fig. 2, for example).  It would have been obvious to one of ordinary skill to have made the base panel from separate, connected parts because it has been held that constructing a formerly integral structure in various connected elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guevara and Moreau, further in view of Cole.
Regarding claim 18, the combination from claim 4 fails to disclose wherein the base panel being composed of at least two separate parts.  However, Cole discloses a vehicle roof rack made of separate connected parts (see Fig. 2, for example).  It would have been obvious to one of ordinary skill to have made the base panel from separate, connected parts because it has been held that constructing a formerly integral structure in various connected elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.


REJECTION BASED ON ALTERNATIVE INTERPRETATION OF GUEVARA
Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 3,002,664 to Guevara.
Regarding claim 1, Guevara discloses a multipurpose roof panel structure, made by a rigid material, comprising: a base panel (12, 14); and two barrier rods (30 (near/far) plus 46 (one barrier rod on each end)), wherein one end of each barrier rod is combined separately to the base panel at each side (Figs. 1-2 – one on near side, one on far side), and wherein the barrier rods are movable barrier rods (see movement between Figs. 1-2) such that each of the said barrier rods is being inclined raised above the base panel (Fig. 1) or being set flat resting adjacent to the base panel (Fig. 2).
Regarding claim 9, Guevara discloses wherein each barrier rod is being a U- shaped rod (Figs. 1-2 – 30 (near/far) and 46 form a u-shape) fixed to the opening outside surface of each side of the base panel (Figs. 1-2).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guevara in view of US Patent 9,079,541 to Farber.
Regarding claim 10, Guevara fails to disclose a sheath.  However, Farber discloses a vehicle rack including a sheath (54) being formed wrapping around a structural member (Fig. 1).  It would have been obvious to one of ordinary skill to have included sheaths on the structural members (including the barrier rods) in Guevara to protect held objects from scratches and marring, as taught by Farber (Col. 4, lines 42-45).
Claim(s) 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guevara in view of Moreau.
Regarding claim 11, Guevara discloses a multipurpose roof panel structure, made by a rigid material, comprising: a base panel (12, 14); and two barrier rods (30 (near/far) plus 46 (one barrier rod on each end)), wherein one end of each barrier rod is combined separately to the base panel at each side (Figs. 1-2 – one on near side, one on far side), and wherein the barrier rods are movable barrier rods (see movement between Figs. 1-2) such that each of the said barrier rods is being inclined raised above the base panel (Fig. 1) or being set flat resting adjacent to the base panel (Fig. 2).  Guevara fails to disclose fixing planks.  However, Moreau discloses a roof rack including plural fixing planks (70 – Fig. 14), each fixing plank being rotated raised and fixed on the base panel (Fig. 14), or being rotated flat and fixed on the base panel (orientation shown in Fig. 2), wherein a first securing clip (Fig. 6 – portion receiving rod 60) being formed on one end of each fixing plank.  It would have been obvious to one of ordinary skill to have included fixing planks in Guevara to more securely hold the rack in the deployed and collapsed positions.
Regarding claim 19, the combination from claim 11 discloses wherein each barrier rod is being a U- shaped rod (Guevara Figs. 1-2 – 30 (near/far) and 46 form a u-shape) fixed to outside surfaces of each side of the base panel (Guevara Figs. 1-2).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guevara and Moreau, further in view of Farber.
Regarding claim 20, Guevara fails to disclose a sheath.  However, Farber discloses a vehicle rack including a sheath (54) being formed wrapping around a structural member (Fig. 1).  It would have been obvious to one of ordinary skill to have included sheaths on the structural members (including the barrier rods) in the combination to protect held objects from scratches and marring, as taught by Farber (Col. 4, lines 42-45).
Allowable Subject Matter
Claims 5-6 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose configurations similar to that disclosed by applicant.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734